Exhibit 10.99

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, effective as of April 1, 2000, is entered into by and
between Robert J. Marino (hereinafter referred to as the “Employee”) and Telos
Corporation, a Maryland corporation.

WITNESSETH

WHEREAS, the Company wishes to employ the Employee as Executive Vice President,
Sales and Marketing, and the Employee wishes to serve the Company in such
capacity.

NOW, THEREFORE, in consideration of the conditions and covenants set forth
hereinafter, it is agreed as follows:

 

1. Definitions

 

  (a) “Effective Date” shall mean April 1, 2000.

 

  (b) “Employment” shall mean the employment of the Employee by the Company
during the Employment Period pursuant to the terms and conditions described
herein.

 

  (c) “Employment Period” shall mean the period during which the Employment is
in effect, determined pursuant to Section 6.

 

  (d) “For Cause” shall mean to knowingly commit an act in bad faith that
directly results in a substantial operating detriment to the Company.

 

  (e) “Good Reason” shall mean (i) the failure of the Company to pay the
Employee any portion of his salary, including bonuses within 60 days after any
such salary or bonus is due and owing or (ii) any meaningful diminution in scope
of responsibility or authority, or any reduction of salary or compensation, or
those circumstances as described in Section 6 (b)(v).

 

2. Employment, Duties and Agreements

 

  (a) The Company hereby agrees to employ the Employee as Executive Vice
President, Sales and Marketing, and the Employee hereby accepts such employment
and agrees to serve the Company in such capacity during the Employment Period.
The Employee’s duties and responsibilities shall be such duties and
responsibilities as the President and Chief Executive Officer may reasonably
determine from time to time and as are consistent with his job title and his
current duties, responsibilities and authority. The Employee’s principal work
location shall be in Ashburn, Virginia, but the Employee may be required to
travel consistent with the requirements of his position, as Employee deems
appropriate. In rendering the Employment, the Employee shall be subject to, and
shall act in accordance with all reasonable instructions and directions of the
President and Chief Executive Officer.



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 2

 

  (b) During the Employment Period, the Employee shall devote all time, as he
reasonably deems necessary to fulfill his duties and responsibilities as
specified above. Employee shall faithfully and diligently endeavor to promote
the business and best interests of the Company, and shall make available to the
Company all knowledge possessed by him relating to any aspect of his duties and
responsibilities hereunder.

 

  (c) Except as specifically provided herein, during the Employment Period the
Employee may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, director, trustee, consultant, principal, partner, shareholder, agent
or representative of any type of business or service that competes with the
Company provided, however, that if the conditions set forth in the next sentence
are satisfied, the Employee shall not require any such consent in connection
with his (i) passive investment in less than 5% of any class of securities which
are required to be registered under Section 12 of the Exchange Act, (ii) passive
investment in (a) any securities which are not required to be so registered or
(b) any business venture (whether or not for profit) with respect to which
securities have not been issued, or (iii) serving on educational, civic or
charitable boards or committees or delivering lectures or speeches, or teaching
at educational, civic or charitable institutions.

 

3. Compensation

As compensation for the performance by the Employee of his obligations hereunder
and the agreements made by the Employee herein, during the Employment Period the
Company shall pay the Employee a base salary at the annual rate of $218,358
payable pursuant to the Company’s normal payroll schedule as adjusted from time
to time, with such increases as may be awarded from time to time by the
President and Chief Executive Officer.

 

4. Incentive Compensation

Employee shall be entitled to incentive compensation as may be identified in the
Company’s Incentive Plan, or in the CEO’s discretion.

 

5. Company Stock Option Grant

The Company will grant or cause to be granted to the Employee an option to
purchase Shares in an amount and at a price commensurate with and not less than
that which may be granted to other similarly situated corporate officers of the
Company.

 

6. Employment Period

 

  (a) Except as otherwise set forth in this Section 6, the Employment Period
shall commence on the Effective Date and shall terminate 12 months from the
Effective Date, or may continue for any such further time period as set forth in
Section 6 (b)(v).



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 3

 

  (b) The Employment Period shall terminate upon the occurrence of any of the
following:

 

  (i) The Employment Period shall terminate as of the date of the Employee’s
death. In such case, the estate of the Employee shall be entitled to the balance
of salary and incentive due and owned through the term of this Agreement and
shall not be entitled to any further compensation or payments under this
Agreement.

 

  (ii) The Company may terminate the Employment Period at any time For Cause. In
the event of the termination of the Employment Period pursuant to this paragraph
(ii), the Employee shall be entitled to any unpaid base salary due and owed to
the date of termination and shall not be entitled to any further compensation or
payments under this Agreement.

 

  (iii) The Company may terminate the Employment Period at any time other than
For Cause. In the event of the termination of the Employment Period pursuant to
this paragraph, the Employee shall be paid (a) any unpaid base salary, and other
amounts including Incentive Compensation, if any, pursuant to Section 4 of this
Agreement theretofore earned but not paid, through the date of such termination,
and (b) a cash payment, payable within 30 days of the termination, equal to the
Employee’s base salary then in effect through the remaining Employment Period,
plus 2 years of the Employee’s base salary then in effect. However, at the
discretion of the Company, the cash payment referred to above may be paid over a
two-year period in equal installments in accordance with the Company’s payroll
cycle. The Company will continue to provide medical, dental, LTD, STD, life
insurance and other similar benefits through the remaining Employment Period and
for a 24 month period following the remaining Employment Period as if employee
were still employed.

 

  (iv) During the Employment Period, the Employee shall be entitled to terminate
the Employment. If the Employee terminates the employment for other than Good
Reason, the second sentence of paragraph (ii) of this Section 6 (b) shall apply.
If the Employee terminates Employment for Good Reason, then the provisions of
this Section (6)(b)(iii) shall apply.

 

  (v) At the end of the initially stated Employment Period should the Company
and the Employee fail to reach in good faith mutually agreeable terms with
regard to the extension of the Employment Agreement, the Company will pay the
Employee a cash payment equivalent to two years of the Employee’s base salary
then in effect plus benefits as delineated in section 6(b)(iii). However, at the
discretion of the Company, the cash payment referred to above may be paid over a
two-year period in equal installments in accordance with the Company’s payroll
cycle. Further, if Employee is not notified in writing by the Company 60 days
prior to the termination of the initial Employment Period or any subsequent
Employment Period of the Company’s intentions as to the renewal of this
agreement, the Employee shall have the right, but not the obligation, to
terminate this agreement which termination shall be deemed for “Good Reason.”



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 4

 

7. General Release

 

  (a) In return for any severance payment at the time of a termination, which is
not for cause Employee agrees to sign a mutual release substantially in the
following format: For and in consideration of the severance payment, and
continuation of health benefits through the term of payment of severance, the
Employee and all his heirs, administrators, executors, successors, and assigns,
does hereby fully and forever release, discharge and acquit the Company, and all
officers, directors, employees and subsidiaries, affiliates, attorneys, agents,
successors, and assigns the Company from any and all actions, claims, causes of
actions, obligations, costs, damages, losses, commissions, liabilities, claims
and demands of whatsoever character to the date hereof, including but without
limiting the generality of the foregoing releases, any and all causes of action
and claims of whatsoever character arising from or in any way related to the
employment of the Employee by the Company.

 

  (b) It is understood and agreed by the Employee that the consideration from
the Company is for the settlement of all claims whatsoever, and that the
Employee waives any and all claims whatsoever against the Company regarding his
employment by the Company, including but not limited to any claims under any
federal or state laws, or any common law tort action concerning his employment
with the Company.

 

  (c) It is expressly understood and agreed that this General Release extends to
all claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected.

 

  (d) The Company’s release of Employee shall be in a substantially similar
format, as that described in section 7 (a).

 

8. Other Fringe Benefits

During the Employment Period, the Company shall provide the Employee with all
current benefits which he now receives, and all benefits as may be appropriate
to an Executive Vice President and as are offered to other senior corporate
officers of the Company.

 

9. Non-Disclosure

The Employee agrees that all information pertaining to the prior, current or
contemplated business of the Company (excluding (a) publicly available
information (in substantially the form in which it is publicly available) unless
such information is publicly available by reason of unauthorized disclosure and
(b) information of a general nature not pertaining exclusively to the Company
which would be generally acquired in similar employment with another company)
constitutes valuable and confidential assets of the Company. Such information
includes, without limitation, information related to trade secrets, technology,
supplier lists, customer lists, financing techniques and sources and profit and
loss statements of the Company. The Employee shall hold all such information in
trust and confidence for the Company and shall not use or disclose any such
information for other than the Company’s business.



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 5

 

10. Non-Compete

The Employee agrees that, during the Employment Period and the period of
severance commencing upon the termination of Employment, the Employee will not
accept employment in a capacity which would result in him directly competing
with the business of the Company at the time of the termination of Employment.

 

11. Non-Solicitation

Employee agrees that the Employee will not during the Employment Period and for
the period of severance after the termination of the Employment directly
solicit, (a) then remaining employees of the Company to leave their employment
with the company in order to accept employment with another person or entity or
(b) then customers of the Company to purchase products or services then sold by
the Company from another person or entity without, in either case, the prior
written consent of the Board of Directors of the Company.

 

12. Arbitration

 

  (a) Any disagreement, dispute, controversy or claim between the Company and
the Employee arising out of or relating to this Agreement, or the interpretation
hereof or thereof, or any arrangements relating hereto or thereto or
contemplated herein or therein or the breach, termination or invalidity hereof
or thereof shall be settled exclusively and finally by arbitration. It is
specifically understood and agreed that any disagreement, dispute or controversy
which cannot be resolved between the parties, including without limitation any
matter relating to the interpretation of this Agreement, may be submitted to
arbitration irrespective of the magnitude thereof, the amount in controversy or
whether such disagreement, dispute or controversy would otherwise be considered
justifiable or ripe for resolution by a court or arbitral tribunal. The Company
and the Employee agree that the arbitrator shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.

 

  (b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA Arbitration
Rules”), except as those Rules conflict with the provisions of this Section 12,
in which event the provisions of this Section 12 shall control.

 

  (c) The arbitration shall be conducted in Virginia. The arbitral tribunal
shall consist of a single arbitrator. The Employee and the Company shall appoint
that arbitrator directly by delivering a written notice of appointment, signed
by the Employee, and a majority of the Board of Directors, to the AAA within
thirty days after the notice of intention to arbitrate is filed with the AAA. In
the event the Employee and the Company shall fail to appoint a mutually
acceptable single arbitrator as provided above, that arbitrator shall be
appointed by the AAA and shall be a person who is familiar with the terms and
conditions of employment agreements. Any arbitrator appointed by the AAA shall
be neutral and subject to disqualification for the reasons specified in
Section 19 of the AAA Arbitration Rules.



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 6

 

  (d) Any decision or award of the arbitral tribunal shall be final and binding
upon the Employee and the Company. The Employee and the Company hereby waive to
the extent permitted by law any rights to appeal or to review of such award by
any court or tribunal. The Employee and the Company agree that the arbitration
award may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction thereof.

 

  (e) Conformity to the legal rules of evidence shall not be required in the
arbitration. At any oral hearing of evidence in connection with the arbitration,
each party thereto or its legal counsel shall have the right to examine its
witnesses and to cross-examine such witness, except as the parties to the
dispute otherwise agree in writing or except under the extraordinary
circumstances where the interests or justice require a different procedure.

 

  (f) This Section 12 shall not prohibit or limit in any way the Company from
seeking or obtaining preliminary or interim injunctive or other equitable relief
from a court for a breach or alleged breach of any of the covenants and
agreements of the Employee contained in Sections 9, 10 or 11 of this Agreement.
Any court order obtained by the Company requiring performance of any such
covenant or agreement shall remain in effect until dissolved or modified by the
court or until superseded by an arbitral award.

 

  (g) In light of the disparate economic positions of the Company and Employee
the Company hereby agrees to pay Employee’s attorney’s fees and costs as and
when such fees and costs are incurred with regard to any dispute or negotiation
involving the Employee and the Company.

 

13. Severability

Each provision hereof is severable from this Agreement, and if one or more
provisions hereof are declared invalid the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

14. Employee’s Right to Contract

Employee represents and warrants to the Company that he is legally free to make
and perform this Agreement, that he has no obligation to any other person or
entity that would affect or conflict with any of his obligations hereunder, and
that the complete performance of his obligations hereunder will not violate any
law, regulation order or decree of any governmental or judicial body or contract
by which he is bound. The Employee agrees not to use in the course of the
Employment any information obtained in the Employee’s employment with any
previous employer to the extent that such use would violate any contract by
which he is bound or decision, law, regulation, order or decree of any
governmental or judicial body.



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 7

 

15. Notice

Any notice to be given hereunder shall be given in writing. Notice shall be
deemed to be given when delivered by hand to, or fifteen days after being
mailed, postage prepaid, registered with return receipt requested, addressed to:

If to Company:

Telos Corporation (MD)

19886 Ashburn Road

Ashburn, Virginia 20147

If to Employee:

Robert J. Marino

8302 Turnberry Court

Potomac, MD 20854

or to such person or other addresses as either party may specify to the other in
writing.

 

16. No Waiver

The failure to enforce at any time any of the provisions of this Agreement or to
require at any time performance by the other party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Agreement, or any part hereof, or the right of
either party thereafter to enforce each and every such provision in accordance
with the terms of this Agreement.

 

17. Entire Agreement

This Agreement contains the entire agreement between parties with respect to
employment of Employee by the Company and supersedes any and all prior
understandings, agreements or correspondence between the parties. It may not be
amended in any respect except by a writing signed by both parties hereto.

 

18. Governing Law

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the Commonwealth of Virginia.

 

19. Assignment

This Agreement shall not be assignable by any party hereto without the written
consent of the other, provided, however, that the Company may, without the
written consent of the Employee, assign this Agreement to (a) any entity into
which the Company is merged or to which the Company transfers substantially all
of its assets or (b) any entity controlling, under common control with or
controlled by the Company, provided in case of either (a) or (b) such entity
agrees to assume the obligations of this agreement in their entirety in writing.
In



--------------------------------------------------------------------------------

2000 Employment Agreement

Robert J. Marino

Page 8

 

the event of an occurrence of (a) or (b) above without such an assumption, the
Employee may terminate this agreement for Good Reason.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and Employee has hereunto set his hand.

 

Employee:

   

Telos Corporation (MD):

/s/ Robert J. Marino    

By:

 

/s/ David S. Aldrich

Robert J. Marino       /s/ Betty Darby    

/s/ Deborah L. Smith

Witness     Witness